Exhibit 10.1 

 

[a1.jpg]

  

June 9, 2017

 

 

 

 

 

 

 

 



 

 

Antony (Tony) Rogers

4767 Nexus Center Drive

San Diego, CA 92121

 

 

Dear Tony:

 

This letter (the “Agreement”) sets forth the terms of your continuing part-time
employment with Senomyx, Inc. (the “Company”) effective as of July 28, 2017.

 

1.            Terms of Service. Effective July 28, 2017 you will resign from the
position of Senior Vice President and Chief Financial Officer. As of that date,
you agree to be employed on a part-time basis, whereby you will devote, and will
be paid for: ten hours (10) of service to the Company per month (as requested by
the Company), during the period between July 28, 2017 to December 22, 2017; (the
“Service Period”), unless terminated earlier by either party. In your part-time
role, you will continue to report to the Company’s President and Chief Executive
Officer to provide input on financial, investor relations and accounting matters
as requested by the Chief Executive Officer. You acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement during
the period of your ongoing part-time employment with the Company.

 

2.            Accrued Paid Time Off and Sabbatical. At the time you become
benefit ineligible, currently anticipated to occur on July 28, 2017, the Company
will pay to you all accrued and unused paid time off earned through that date,
less applicable deductions and withholdings, and will pay you all unused
sabbatical time, less applicable deductions and withholdings.

 

3.            Services. The parties acknowledge that you will perform the
services contemplated above at the location of your choice, but with advance
notice you may also be available to attend meetings at Company’s principal place
of business or at other places upon mutual agreement between you and an
authorized representative of the Company. You also agree to perform a reasonable
amount of informal consultation with the Company over the telephone or
otherwise. The Company acknowledges that during the Service Period you may be a
full-time employee of another company and, if so, that you will be subject to
their respective policies, as they may be revised from time to time, including,
among others, policies concerning part-time service, consulting, conflicts of
interest, and intellectual property. The Company agrees that your employment
with another company does not by itself violate any of the Company’s policies or
agreements that are applicable to you, although any outside employment will be
reviewed on a case-by-case basis.

 

 
 

--------------------------------------------------------------------------------

 

June 9, 2017

Page 2 

 

(a)     Compensation; Expenses. As compensation for performing the services as
contemplated during the Service Period you will be paid a bi-weekly amount of
$1,153.85, less applicable deductions and withholdings, payable in accordance
with the Company’s normal payroll policies and procedures. The Company will also
reimburse you for business expenses reasonably incurred on behalf of the Company
during the Service Period pursuant to its established expense reimbursement
policy. You and the Company may mutually agree to modify the compensation
arrangement for services at any time.

 

(b)     Treatment of Outstanding Stock Options. Your issued and outstanding
stock options under the Company’s Amended and Restated 2004 Equity Incentive
Plan and the 2013 Equity Incentive Plan will continue to vest in accordance with
their terms during the Service Period. Provided that neither party terminates
your part-time service to the Company as contemplated by this letter prior to
December 22, 2017, the exercise period for any vested and unexercised stock
options shall be deemed extended until the later of (i) December 31, 2018, or
(ii) nine (9) months following your termination of continuous service to the
Company.

 

(c)     No Solicitation. During the Service Period, you will not personally or
through others recruit, solicit or induce any employee of the Company to
terminate his or her employment with the Company.

 

(d)     At-Will Employment; Termination of Service Period. Your employment will
continue to be “at-will,” which means it may be terminated at any time by you or
the Company with or without cause or advance notice. Any such termination shall
be in writing. In fact, every aspect of your employment relationship with the
Company is on an at-will basis. As part of your at-will employment, the Company
expressly reserves its inherent authority to manage and control its business
enterprise and to exercise its sole discretion to determine all issues
pertaining to your employment. No one other than the Company’s Chief Executive
Officer or his designee has the authority to alter this Agreement, to enter into
a different agreement for your employment for a specified period, or to make any
agreement contrary to this Agreement. Furthermore, any agreement that alters the
at-will nature of employment must be in writing and must be signed by both the
Company’s Chief Executive Officer or his designee and you. Termination or
expiration of your Service Period shall not affect: (i) the Company's obligation
to pay for services previously performed by you or expenses reasonably incurred
by you for which you are entitled to reimbursement; or (ii) your continuing
obligations to the Company under your Proprietary Information and Inventions
Agreement.

 

4.           Other Compensation or Benefits. As a part-time employee regularly
scheduled to work less than 30 hours per week, you will not be eligible to
participate in the Company’s medical or dental benefit plans, the paid time off
program, or receive holiday pay. To the extent provided by the federal COBRA law
or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your current group
health insurance benefits. You may be eligible to receive a one-time bonus for
contributions made during 2017, to be paid during the first quarter of 2018. The
determination of a one-time bonus, if any, will be determined by the
Compensation Committee of the Board at the end of 2017. You may continue to be
eligible to participate in the Company’s 401(k) plan pursuant to plan
eligibility. If you have any questions regarding benefits, please see the
Company’s Human Resources Department. The Company may modify compensation and
benefits from time to time as it deems necessary. The parties mutually
acknowledge and agree that the changes to your salary, to the number of hours or
service provided by you and to your position and responsibilities after July 28,
2017, as contemplated by this Agreement, shall not constitute Good Reason for
purposes of the CIC Agreement. The parties mutually agree and acknowledge that
the Amended and Restated Change in Control Agreement dated as of December 31,
2008 and as last amended in the First Amendment to Change in Control Agreement
dated September 24, 2009 is hereby amended by deleting Paragraphs 1(b) and 1(c)
thereof. The deleted paragraphs shall have no further force or effect, and you
shall have no rights to receive benefits under either of such paragraphs
following July 28, 2017. The remaining provisions of your Amended and Restated
Change in Control Agreement shall remain in full force and effect.

 

 
2.

--------------------------------------------------------------------------------

 

June 9, 2017

Page 3

 

5.            Return of Company Property and Reaffirmation of Proprietary
Information Obligations. You agree that upon the expiration or termination of
your Service Period, you will return to the Company all Company documents and
other Company property in your possession or control, including, but not limited
to files, notes, memoranda, correspondence, agreements, notebooks, records,
reports, all proprietary information, tangible property and equipment; provided,
however, that during the Service Period only, the Company will permit you to
retain, receive, and/or use any documents, equipment and/or information
reasonably necessary to perform the services contemplated hereunder. You also
agree to execute upon separation from the Company, the Company’s Acknowledgment
of Proprietary Information document, attached as Attachment A.

 

6.           Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter. This Agreement is entered into without reliance on
any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and the Company’s Chief Executive Officer or his
designee. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts and facsimile signatures will suffice as original signatures. 

 

 
3.

--------------------------------------------------------------------------------

 

June 9, 2017

Page 4

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

Sincerely,

 

Senomyx, Inc.

 

By:        /S/ JOHN POYHONEN

John Poyhonen

President and Chief Executive Officer

 

 

 

I have read, understand and agree fully to the foregoing Agreement:

 

/S/ ANTONY ROGERS

Antony Rogers

Senior Vice President and Chief Financial Officer

 

 

Date: June 9, 2017

 

 

4.